Title: To George Washington from Major General Artemas Ward, 17 August 1775
From: Ward, Artemas
To: Washington, George



Sir,
Camp at Cambridge 17 Augt 1775

I send you a prisoner who calls himself Terry Owen—he says he swam from Boston to Dorchester last night—His account of himself has been contradictory, and by Papers found with him which are sent by the Guards, it appears he has been engaged in the Service of the Enemy. From your Excellency’s Obedient and very humble Servant

Artemas Ward

